Citation Nr: 0424559	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  94-41 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable evaluation from 
September 10, 1993, and an evaluation in excess of 10 percent 
from July 27, 1999, for left shoulder arthralgia (minor 
extremity).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel





INTRODUCTION

The veteran had active duty from November 9, 1992 to 
September 2, 1993.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board) on appeal of a July 
1994 rating decision of the VA Regional Office (RO) located 
in Oakland, California.  The RO granted, in pertinent part, 
entitlement to service connection for left shoulder joint 
arthralgia, and assigned a noncompensable evaluation 
effective from September 10, 1993 (based on the veteran's 
discharge from service).  The veteran's appeal was later 
transferred to the San Diego, California VA RO in recognition 
of the veteran's change of residence.  

The Board notes that the veteran was discharged on September 
2, 1993-not September 9, 1993 as assumed during the course 
of the appeal.  This matter-entitlement to an earlier 
effective date of the grant of service connection for 
service-connected left shoulder arthralgia-is referred to 
the RO for appropriate adjudication.  

In October 1998, the Board remanded the instant appeal for 
development and adjudication.  Upon the completion of the 
requested development, the RO in November 2000 assigned an 
increased 10 percent evaluation for the veteran's service-
connected left shoulder arthralgia, effective from July 27, 
1999 (date of ascertainable increase and VA examination).  

The Board remanded the claim on appeal in May 2003 for RO 
consideration of newly received evidence, and this 
adjudicative action was completed in April 2004.  See April 
2004 Supplemental Statement of the Case (SSOC).  

As the veteran appeals an initial rating following an 
original award of service connection for left shoulder 
arthralgia, the rating issue on appeal is not the result of a 
claim for "increased" entitlement, rather one involving the 
propriety of the original evaluation assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by him, and 
provided him a full, complete and appropriate VA medical 
examination, all in an effort to assist him in substantiating 
his claim for increased initial compensation benefits.  

2.  For all periods of the appeal, including from September 
1993 to the present, the veteran's service-connected left 
shoulder arthralgia is manifested by an absence of any 
clinically objective findings other than crepitus on motion, 
including on repeated VA examinations and X-ray studies.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation from 
September 10, 1993, and an evaluation in excess of 10 percent 
from July 27, 1999, for service-connected left shoulder 
arthralgia, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5201-5203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) with implementing regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), is 
applicable to the aspect of the claim on appeal with regard 
to entitlement to initial increased evaluation for left 
shoulder arthralgia.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claim on appeal, 
and that the Board's decision to proceed in adjudicating the 
claim on appeal does not prejudice the veteran in the 
disposition of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed his claim of service 
connection for left shoulder disability in December 1993, and 
the service connection claim was granted by the RO in July 
1994, with a noncompensable evaluation effective from 
September 10, 1993.  VCAA has been complied with as VA duty 
to assist letters were issued in January and July 1999.  The 
RO rating decision of November 2000, established a 10 percent 
disability evaluation from July 27, 1999, and the RO issued 
first notice to the veteran of VCAA and associated 
responsibilities in a letter dated in August 2001, and 
another notice was issued in June 2003.  While the claims on 
appeal had previously been denied, the RO denied the claim on 
appeal in a de novo review conducted in April 2004.  As such, 
the timing of the notices comport with the CAVC's holding in 
Pelegrini, supra. 

The substance of the notices is satisfactory as well.  
Specifically, the August 2001 and June 2003 VCAA letters 
advised the veteran of his need to identify or submit 
evidence, not only of a current left shoulder disorder, but 
medical evidence showing the severity of this disorder within 
the criteria for this disability at Diagnostic Code 5203.  
This notice also informed him that VA would attempt to obtain 
any evidence that he identifies.  As requested in the Board's 
October 1998 Remand, the RO issued a letter to the veteran in 
January 1999 which specifically requested that he identify 
all sources of treatment.  No reply is of record.  

The salient point is that while the veteran chose not to 
reply, the RO requested that he send VA any information he 
may have pertinent to his claim on appeal, and the RO 
obtained private medical evidence from various sources.  The 
RO also provided the veteran with a toll-free telephone 
number should he require additional information or answers to 
questions relevant to his claims.  There is no report of 
contact to indicate that he called with any question 
regarding this notice; no reply is of record, nor is further 
assistance indicated.  

Consistent with the duty to assist, a VA examination of the 
veteran was conducted in July 1999, and in December 2002, the 
examiner who conducted this examination issued an amended 
report clarifying the veteran's clinical picture.  
Additionally, all VA outpatient treatment records were 
requested and obtained.  

Once all of the above was completed, the RO denied the claim 
on appeal in an April 2004 SSOC.  The SSOC, as with prior 
decisions and notices, advised the veteran of the evidence 
considered and the reasons and bases for the denial of his 
claim.  The SSOC advised the veteran of all appropriate 
regulations governing the claim for entitlement to both an 
initial compensable evaluation and an evaluation in excess of 
10 percent from July 27, 1999.  The RO's statement of the 
case and supplemental statement of the case included a 
recitation of 38 C.F.R. § 3.159, with reference to the 
relevant sections of the United States Code, as well as 
specific reference to the results of the July 1999 and 
December 2002 VA examination reports and medical findings.  

No additional medical evidence was identified or received 
other than arguments of the veteran and his representative 
received after the April 2004 SSOC.  As such, VA has made 
every reasonable effort to identify and obtain all relevant 
records in support of the veteran's claims adjudicated on the 
merits herein, and no further notification or development 
action is indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

It is well to note at this time that the veteran failed to 
report for a VA examination scheduled in June 2003.  In 
August 2003 the RO sent him a letter offering to reschedule 
the missed examination.  He did not respond to the RO 
correspondence offering to reschedule the examination.

Under the circumstances of this case, the Board must proceed 
on the basis of the development undertaken to the extent 
possible.  Neither the veteran nor his representative have 
identified additionally available medical evidence relevant 
to the claim that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  


The Board is satisfied that all necessary development that 
could be undertaken pursuant to the claim on appeal within 
VCAA has been undertaken.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2003).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2003).


Factual Background

Service connection for left shoulder arthralgia was 
established, effective from September 10, 1993, by the RO in 
July 1994, based on service medical records showing a 
complaint of left shoulder pain in May 1993.  In doing so, 
the RO noted that there was no diagnosis, there was no follow 
up treatment in service, and there was no clinically 
identified residual on subsequent examination.  

On initial VA examination in May 1994, the veteran reported 
that he injured his shoulder during log lifting exercises in 
service, and that present symptoms included crepitus and 
occasional sharp shooting pain.  The examiner found 
crepitation, but with full flexion and external rotation, and 
with some limitation of internal rotation to 80 degrees, with 
full range of motion noted to be 90 degrees, and abduction 
limited to 155 out of 180 degrees.  X-rays of the left 
shoulder were negative for any pathology and found to be 
"within normal limits."  

On VA examination in July 1999, the examiner found no, 
"objective abnormality" of the left shoulder.  There was no 
atrophy or discoloration of the left (minor extremity) 
shoulder, although definite crepitation was noted with 
manipulation of posterior aspect of the left shoulder joint.  
The examiner determined that the veteran had no particular 
limitation of motion, with abduction to 170 degrees (both 
arms), flection to 180 degrees (both arms), extension of 45 
degrees (both sides) and rotation, both external and 
internal, of 90 and 80 degrees, respectively, but equal on 
both sides.  X-ray studies were, once again, normal, as were 
magnetic resonance imaging (MRI) studies of the left shoulder 
joint obtained in August 1999.  No diagnosis was entered.  

VA treatment records dated in 2000 and 2001 show no routine 
or regular treatment for left shoulder symptomatology, but 
only treatment on two occasions for complaints of left 
shoulder pain.  Muscle strength testing of August 2000 was 
5/5 throughout.  In October 2000, the veteran was recommended 
for rotator cuff exercises.  In June 2001, he was told to 
lift light weights and, once again, to perform rotator cuff 
exercises.  

In December 2002, the examiner who conducted the July 1999 VA 
examination added an explanatory comment at the Board's 
request.  The veteran's entire claims file was reviewed, and 
it was opined that the veteran's negative MRI and young age 
appears to rule out any sclerosis of the great tuberosity of 
the left shoulder joint.  Rather, the examiner was of the 
medical opinion that the veteran's left shoulder joint 
displays an, "absence of any clinical objective findings."  
The examiner was of the opinion that the veteran's final 
diagnosis was arthralgia, left shoulder, "without 
identifiable orthopedic pathology."  

The examiner further opined that any functional impairment 
would be based solely on pain without evidence of structural 
changes, instability, incoordination, or fatigability, and 
that any weakness would be factor secondary to the degree of 
pain.  

A VA computer search conducted on February 13, 2004 reveals 
that a system wide search of the veteran's name demonstrates 
that he has not obtained any VA treatment from July 21, 2001 
to the present.  The results of this search is memorialized 
in a VA report of contact is signed by a decision review 
officer at the VA RO.  


Analysis

The veteran's service-connected left (minor extremity) 
shoulder arthralgia is rated as noncompensably disabling from 
September 10, 1993, and 10 percent disabling from July 27, 
1999, pursuant to Diagnostic Code 5203.  

The evidence of record shows no diagnosis of arthritis, 
traumatic or degenerative, and so Diagnostic Codes 5003 and 
5010 are not for application.  That is, VA X-ray studies of 
May 1994, July and August 1999, October 2000 are negative for 
any arthritis-the diagnosis of arthralgia is based upon the 
veteran's subjective complaints of pain-without any 
objective evidence of underlying pathology, as clearly stated 
in the December 2002 VA medical opinion statement.  
Furthermore, Diagnostic Codes 5003 and 5010 specifically 
instructs that arthritis must be "substantiated by X- ray 
findings."  

The Board notes that Diagnostic Code 5201 addresses 
limitation of motion with respect to the shoulder.  The 
criteria differ depending on whether the extremity at issue 
is major or minor. As the veteran's left arm is non-dominant, 
only the criteria for the minor upper extremity are for 
consideration.  Under Diagnostic Code 5201, an evaluation of 
20 percent is warranted for limitation of motion of either 
extremity at shoulder level. 



An evaluation of 30 percent applies where the evidence shows 
limitation of the minor extremity to 25 degrees from the 
side. No higher evaluation is available under this Diagnostic 
Code with respect to the minor extremity.

Diagnostic Code 5203 provides that, with regard to the minor 
extremity, a 20 percent evaluation is assignable for nonunion 
of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula. Diagnostic Code 5203 
also provides that, otherwise, the disability should be 
evaluated based on impairment of function of contiguous 
joint. 38 C.F.R. § 4.71a, DC 5203 (2003).

The veteran's left shoulder is repeatedly not shown to 
include any objective evidence of abnormality, including no 
arthritis, no internal derangement, and no significant 
limitation of motion as determined by VA examiners.  
Accordingly, Diagnostic Codes 5003, 5010, 5202 and 5203 
provide no basis for an increased rating for the periods of 
the appeal, including an initial compensable rating.  

While the veteran is shown to have had some limitation of 
motion of the left shoulder, these findings on VA 
examinations from May 1994 and July 1999 have never warranted 
evaluation in excess of a noncompensable evaluation prior to 
July 27, 1999, or a 10 percent evaluation thereafter-the 
veteran's left are range of motions has never even remotely 
approached, or more closely approximated, limitation of 
motion to half way between the side and shoulder level.  
Accordingly, the criteria for a 20 percent evaluation were 
not met under Diagnostic Code 5201, to include from September 
1993 through the present.  

The veteran is not shown to have any dislocation, malunion of 
the left shoulder joint, clavicle or humerus, so Diagnostic 
Codes 5202 and 5203 provide no basis for a compensable 
initial rating or a rating in excess of 10 percent after July 
1999. 

The evidence of record, as detailed above, fails to establish 
any left shoulder pathology, other than complaints of pain 
and crepitation on motion-diagnosed as left shoulder 
arthralgia.  

The salient point is that without any X-ray evidence of 
arthritis, clinical evidence of objective left shoulder joint 
pathology, and with full and normal, or nearly full and 
normal, range of minor extremity shoulder motion, the claim 
on appeal must fail for the periods of time, from September 
1993 and from July 27, 1999.  

The Board has considered whether an increased rating is 
justified based on additional functional impairment due to 
factors such as pain, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, these 
sections assume objective evidence of pathology-findings 
which are lacking in this case.  

The Board is of the opinion that the December 2002 VA medical 
opinion precludes any compensable evaluation prior to July 
27, 1999 and any evaluation in excess of 10 percent since 
then.  The VA examiner on last examination clearly explained 
that there is no functional impairment due to pain, even 
without an identified pathology.  While any doubt in this 
regard as to functional loss due to pain should be resolved 
in the veteran's favor, this case presents no such doubt-the 
December 2002 VA medical opinion is clear: The record does 
not support assignment of an initial compensable evaluation 
prior to July 27, 1999, or an evaluation in excess of 
10 percent thereafter, even with all due consideration to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and Diagnostic 
Codes 5003, 5010, 5201 and 5203.  

While a veteran may truly believe that his or her service-
connected disorder is unusually painful or worthy of greater 
VA compensation, the CAVC has held that the veteran, as a 
layperson, is not qualified to make assertions as to medical 
diagnosis, etiology of symptomatology, or clinical pathology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  His 
statements, to the effect that his service-connected left 
shoulder arthralgia warrants greater initial and subsequent 
ratings are, standing alone without evidence of underlying 
pathology, not credible evidence to objectively show such 
symptomatology, since such statements are beyond the 
veteran's competence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The veteran's statements of medical diagnosis do not serve to 
prove such level of impairment, without some clinical 
objective findings on examination supporting the same.  
Additionally, since the Board is denying the appeal, there is 
no basis for assignment of "staged" ratings per Fenderson, 
supra.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his left shoulder disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to an initial compensable evaluation from 
September 10, 1993, and an evaluation in excess of 10 percent 
from July 27, 1999, for left shoulder arthralgia (minor 
extremity), is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



